339 S.W.3d 522 (2011)
Lamont PARKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94678.
Missouri Court of Appeals, Eastern District, Division Four.
April 5, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 24, 2011.
Maleaner Harvey, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANCY L. SCHNEIDER, Sp. J.

ORDER
PER CURIAM.
Lamont Parker (Parker) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035 amended motion for post-conviction relief. Following his plea of guilty and sentencing, Parker filed a motion for post-conviction relief seeking to set aside his plea because his plea counsel (Plea Counsel) was ineffective for failing to request the court sentence Parker to a long-term drug treatment program. Finding that because Parker was not concerned with being eligible for probation, but only wished to avail himself to the benefits of the long-term drug treatment program while incarcerated, the motion court ruled that Parker's claim was not cognizable in a post-conviction proceeding because he did not challenge his conviction or sentence. We find no clear error in the motion court's ruling and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for *523 this order affirming the judgment pursuant to Rule 84.16(b).